Citation Nr: 1136211	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-31 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from August 1984 to April 1994.  He also reportedly had approximately 13 years of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in January 2008.  A transcript of the hearing is associated with the claims files.

This case was most recently before the Board in December 2010, at which time the board remanded the issue currently on appeal for additional development.

In an April 2008 remand, the Board referred the issues of entitlement to service connection for a bilateral leg disability, of entitlement to service connection for a psychiatric disability, and of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the RO for appropriate action.  The record before the Board does not show that steps have been taken to adjudicate these claims.  Therefore, the Board again refers these issues to the RO for the appropriate action.


FINDING OF FACT

The Veteran's sinusitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis; there has been no radical surgery with chronic osteomyelitis nor is there near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher rating for his sinusitis.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in March 2002.  While he was provided an initial VCAA letter in May 2002, he was not provided fully adequate VCAA notice prior to the January 2003 rating decision that denied an increased rating for sinusitis.  However, following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in June 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  Copies of the Veteran's treatment records from the Portsmouth Naval Medical Center were associated with the claims folders in January 2011.  The Veteran has been afforded VA medical examinations in response to the claim herein decided.  Additionally, the Veteran and his wife provided testimony before the undersigned as to the severity of the sinusitis in January 2008.  

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.




Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010), and the General Rating Formula for Sinusitis (General Formula), which provides for: A 10 percent rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or for more than six non-incapacitating episodes per year of sinusitis; and a (maximum) 50 percent rating (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Ratings for coexisting respiratory conditions will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2010).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's sinusitis, for the reasons discussed below.

Service connection for sinusitis was granted in a June 1994 rating decision.  A 10 percent rating has been in effect since May 1994.  

The treatment record, which consists of VA and Navy Medical center records, reflects that the Veteran has had intermittent treatment for sinusitis since he filed his claim.  However, he has not had surgery for his sinusitis, nor has he episodes of sinusitis that are of such frequency or severity to warrant an increased rating under the rating criteria.  

The Veteran was afforded a VA examination in May 2002 for evaluation of multiple medical issues.  At that time, the Veteran reported that he experienced perennial rhinitis and nasal congestion but no history of frank sinusitis or hay fever.  He reported that the sinus congestion was constant, being present on a daily basis.  One or both of the nostrils will be blocked 90% of the time.  The throat was never clear and he had chronic post nasal drip that causes continuous coughing.  He reported bilateral frontal and maxillary sinus congestion year round which caused no difficulty breathing or need for oxygen.  He reported using 3 benzonatate capsules daily and fexofenadine.  He reported that he had no ENT surgery and that he had some improvement on the current medication.  He reported no difficulty with daily activities related to sinusitis.  In relevant part, the examination disclosed no evidence of nasal obstruction or sinusitis.  X-rays showed chronic left maxillary sinusitis.  The pertinent diagnosis was sinusitis, maxillary, chronic left.  The examiner noted that the Veteran had perennial rhinitis.  

In a January 2003 rating decision, the Veteran's 10 percent evaluation was continued.  In his January 2004 notice of disagreement, the Veteran asserted that his sinusitis was worse than reflected by the 10 percent disability rating.

In August 2004, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had experienced sinus congestion with irritation and discomfort with palpation as well as dysphasia.  He noted recurrence three times per month necessitating Tessalon Perles three times per month for symptomatology.  In relevant part, the examination disclosed no associated tenderness to palpation.  There was no discharge and the nares were clear bilaterally without septum deviation.  Para nasal sinus X-rays showed mild chronic left maxillary sinusitis but otherwise negative para nasal sinuses.  The pertinent diagnosis was sinusitis, maxillary, with chronicity, no change.  

In July 2006, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced constant sinusitis.  He noted that during the attacks he is not incapacitated.  He did not have headaches with his sinus attacks.  No antibiotic treatment was needed for his sinusitis.  He reportedly suffered from interference with breathing through the nose and purulent discharge from the nose.  There was no functional impairment resulting from the sinusitis.  In relevant part, the examination disclosed no nasal obstruction, no deviated septum, no partial loss of the nose, no scar and no disfigurement.  There was no rhinitis noted on examination of the nose.  No sinusitis was detected.  Breath sounds were symmetric.  Sinus X-rays showed chronic left maxillary sinusitis.  There was no change in the diagnosis of sinusitis, maxillary.  The examiner noted that he did not find bacterial rhinitis.  

During his January 2008 hearing before the undersigned, the Veteran reported that he sought emergency room treatment for antibiotics roughly three times last year.  He reported that he was essentially always congested, always coughing and always suffering from throat irritation due to the sinusitis.  His symptoms were worse in the evening.  He reported that he usually received his medical treatment at the Naval Hospital as it was closer to his home.  

VA treatment records show periodic primary care and nursing visits for multiple active medical problems, including sinusitis, throughout the appeal period.  He was noted to be on Flonase.  In May 2007 he reported during patient interviews that he would like inhalers or saline for congestion.  Systems review included ENT showing oropharanyx within normal limits.  In August 2008, systems review included ENT showing no runny nose, sore throat, has chronic sinus problems.  He reported a foreign body sensation when he wakes up which goes away as the day progresses.  He reported he was told by his ENT at the Navy hospital that it was okay.  Mucous membranes were noted to be moist on examination.  In January 2011 no cough or other pertinent positive findings were  noted.  The assessment was chronic sinusitis, continue Flonase.  

Records from Portsmouth Naval Hospital show that the Veteran's medications included Sodium chloride spray and Fluticasone Propionate spray for his nostrils.  He had no history of sinus surgery.  Problems listed included sinusitis and allergic rhinitis.  In May 2005 it was noted that he was using Flonase with minimal control.  A daily decongestant and antihistamine were added along with a renewal of tessalon.  He was educated on allergy control to prevent drainage that caused reflexive cough.  Evaluation of the Veteran's systems in January 2007 revealed normal ears, nose and throat.  Nonetheless, the assessment was upper respiratory infection.  He was given guaif/pseudoephedrine.  In June 2007 he reported ringing in his ears.  The nose was noted to have pale mucosa and to be swollen, edematous and light blue.  There was no rhinorhea bilaterally with sniffles.  There was no sinus tenderness.  The throat had no exudates but did show mild posterior wall non-purulent drainage.  In November 2007 he sought treatment for sinus congestion.  He reported nasal cycling with cough.  He denied allergy symptoms or seasonal changes.  He did note frontal pressure but denied fever or facial pain.  He reported no recent infections requiring antibiotics.  He reported a remote history of Flonase which he took intermittently and not for too long.  Examination revealed nasal turbinate enlargement.  The nose was described as normal with no discharge seen.  The nasal septum was not deviated.  The mucosa was normal.  There was no maxillary, frontal or ethmoidal sinus tenderness.  Hypertrophied nasal turbinates were noted and it was noted that if alternating nasal congestion was still occurring after nasal steroids, the Veteran should consider tub reduction. 

In January 2008, he sought emergency room treatment for severe cough and nasal congestion diagnosed as sinusitis/bronchitis.  He was placed on a 10 day course of amoxicillin, Sudafed, Tylenol and Afrin.  His symptoms essentially resolved in a week.  In a visit later that month he was noted to have pink nasal mucosa.  The diagnosis was sinusitis, symptoms resolving with treatment.  

He was seen in March 2008 for a cough, sore throat and congestion of one week's duration.  On examination, the throat had no exudates and the pharynx was not erythematous.  Turbinates were not inflamed and there was no rhinorrhea.  The chest X-ray indicated early lower left lobe pneumonia.  

The Veteran sought emergency treatment in January 2010 for nasal congestion, chills and cough.  The assessment was upper respiratory infection.  

Given the above, the Board finds that the Veteran's sinusitis has not been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis to warrant a higher 30 percent rating under Diagnostic Code 6513.  Similarly, there has been no radical surgery followed by chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries to warrant a higher 50 percent rating under Diagnostic Code 6513.  No other diagnostic code provides for a higher rating for the Veteran's symptoms.  Although the Veteran asserts that he has frequent medical visits which would warrant an increased rating, the assertions are outweighed by the actual treatment records showing otherwise.  He has not had the required amount of visits nor the specified treatment to support an increased rating.  To the extent that it is his contention that he has constant congestion and symptoms of sinusitis, the Board finds him not credible, as the record clearly contains references to instances of care during which such manifestations were not present. 

In sum, a higher rating is not warranted under the schedular criteria.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating in excess of 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER


A disability rating in excess of 10 percent for sinusitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


